Citation Nr: 1527146	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1975 until January 1995.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge via video conference in July 2014; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). (In an October 2014 letter, the Veteran's representative avers that his low back disorder renders him unable to work.)


FINDING OF FACT

The Veteran's spondylolisthesis, is related to active service.


CONCLUSION OF LAW

The criteria for service connection for spondylolisthesis have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for low back disorder, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with spondylolisthesis-status post posterior lumbar interbody fusion L5-SL. (See February 2012 VA examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he hurt his back lifting a parachute. The Veteran's STRs reflects that he complained or, and was treated for, back pain. (See September 1986 and September 1990 chronological record of medical care). The Board finds that based on the above evidence and the Veteran's statements that he injured his back during service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a September 2014 private examination, the physician opined that the Veteran's spondylolisthesis existed prior to service, and was aggravated by his military service. The physician explained that according to the American Academy of Orthopaedic Surgeons, in most cases of spondylotic spondylolisthesis, the pars fractures occurs in adolescence and goes unnoticed until adulthood. The physician explained that the Veteran was asymptomatic until service in which he experienced back and groin pain. The examiner further noted that groin pain is a subjective symptom due to spondylolisthesis. Lastly, the physician noted that the Veteran's injury from lifting a parachute in service, which resulted in his groin pain, is what initially caused the spondylolisthesis to become symptomatic.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claims, the Board finds that the evidence is at least in equipoise regarding service connection for spondylolisthesis, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for spondylolisthesis is granted.


ORDER

Entitlement to service connection for spondylolisthesis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


